        Case 1:19-cr-10335-DJC Document 145 Filed 05/18/21 Page 1 of 20




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA,                                §
                                                          §
                                                          §
 vs.                                                      §
                                                          §
 TANMAYA KABRA,                                           §
                                                          §
                   Defendants                             §    Criminal Action No. 19-cr-10335
                                                          §
                                                          §
                                                          §


                DEFENDANT TANMAYA KABRA’S RESPONSE TO
         PETITION FOR ACTION ON CONDITIONS OF PRETRIAL RELEASE


       NOW COMES Defendant Tanmaya Kabra (“Mr. Kabra”) and hereby respectfully moves

the court to take no formal action in response to the Petition for Action on Conditions of Pretrial

Release submitted by Pretrial Service Officer Erin Hennemann on May 7, 2021 (the “Petition”).

In support of this motion, Mr. Kabra states as follows:

                                         PRETRIAL RELEASE

       Mr. Kabra was released from pre-trial detention on October 3, 2019. Per Mr. Kabra’s

Conditions of Release dated October 3, 2019 (the “Conditions of Release”), Mr. Kabra was

required to submit to home detention and GPS monitoring. (ECF No. 51). Since that date, Mr.

Kabra has been required to wear an electronic GPS ankle-monitor.

       On December 26, 2019, Mr. Kabra filed an Assented to Motion to Modify the Conditions

of Release to change from home detention to a curfew condition. (ECF No. 64). Mr. Kabra

made this request in order to accept a position at ExecuServices, Inc. and fulfill the employment

condition of his release. All parties and the Court were aware that the position included


                                                 1
        Case 1:19-cr-10335-DJC Document 145 Filed 05/18/21 Page 2 of 20




meetings with prospective clients outside of normal business hours. On December 31, 2019, the

Court granted the motion and entered an Order imposing a curfew of 10 p.m. to 7:00 a.m. on

weekdays, and a curfew of 5:00 p.m. to 9:00 a.m. on weekends (“Curfew Condition”). (ECF No.

65).

       On August 4, 2020, after review of the parties’ motions and a hearing, the Court entered

an Order to modify the Curfew Condition. The Court modified the hours of Mr. Kabra’s Curfew

Condition to 9 p.m. through 6 a.m. daily. (ECF Nos. 94, 97, 100, and 106). For approximately

the past 18 months, Mr. Kabra has adhered to the Conditions of Release, including employment,

GPS monitoring, and the Curfew Condition without incident.

             PETITION FOR ACTION ON CONDITIONS OF PRETRIAL RELEASE

       On May 7, 2021, Probation Officer Erin Hennemann (“Officer Hennemann”) filed the

Petition. Officer Hennemann requested that the Court schedule a Show Cause Hearing to

“further address Mr. Kabra’s violations of bail supervision and the location monitoring

program.” Petition, p. 3. On May 7, 2021, the Court scheduled a Show Cause Hearing for May

19, 2021. (ECF No. 144).

                                  APRIL 9, 2021 VIOLATION

       In support of his request that no formal action be taken in response to the Petition, Mr.

Kabra offers background information and additional information regarding the violations listed

in the Petition. With respect to the April 9, 2021 violation, the Petition states that “Mr. Kabra

was observed via gps points to be at a restaurant past his curfew time.” Petition, p. 2. At the

time, Pretrial Service notified the Court of the violation and requested that no formal action be

taken. Id. The Court agreed and adopted the recommendation. Id.




                                                 2
          Case 1:19-cr-10335-DJC Document 145 Filed 05/18/21 Page 3 of 20




       Mr. Kabra respectfully states that this violation is not grounds for a change in his

conditions of release. On the evening of April 9, 2021, Mr. Kabra had a business meeting

scheduled at a restaurant located in Hingham, Massachusetts. Mr. Kabra scheduled the meeting

at 6:15 p.m. and planned to meet with the individual for about 90 minutes. He intentionally

selected the time of the meeting to afford ample time for him to return home by his 9 p.m.

curfew.

       Mr. Kabra arrived at the selected restaurant early. Upon his arrival, he received a text

message from the individual he was meeting stating that she was running late. Exhibit A-1. She

got on a later ferry than originally planned from Martha’s Vineyard. Exhibit A-1. The

individual was already in route. Mr. Kabra looked up the travel time to his home based on the

new estimated departure time (estimating 90 minutes after the time of her arrival), taking into

account Friday evening traffic patterns, and decided he still would be able to make it home by his

9 p.m. curfew.

       Despite Mr. Kabra’s best efforts and diligent planning, the meeting ran late and he did

not leave the restaurant until 9 p.m. Upon leaving, Mr. Kabra immediately called Officer

Hennemann and left her a voice message explaining that his business-related meeting ran late

and he would arrive home after his curfew.

       On his drive home, Mr. Kabra’s car began to shake. Mr. Kabra pulled to the side of the

road and texted Officer Hennemann to inform her that he would arrive home even later than he

previously advised her. Exhibit A-2. Mr. Kabra waited for a period before re-starting his car. It

started and he drove home slowly, thinking the engine might fail. Upon arriving home around 10

p.m., Mr. Kabra texted Officer Hennemann to let her know he was home. Exhibit A-2. Officer

Hennemann informed Mr. Kabra the next day that he needed to be careful not to have future



                                                 3
         Case 1:19-cr-10335-DJC Document 145 Filed 05/18/21 Page 4 of 20




violations. This violation is not of the nature that warrants a change to Mr. Kabra’s conditions of

release, as reflected by Probation’s recommendation that no formal action be taken as a result.

Petition, p. 2.

                                 APRIL 24, 2021 VIOLATION

        The second violation cited in the Petition occurred on April 24, 2021. The petition states

that “Mr. Kabra was out of range from his location monitoring device and his residence from

2:59 AM – 3:33 AM. According to GPS mapping, Mr. Kabra drove up 93 North and back to his

residence during that time.” Petition, p. 2.

        On April 23, 2021, Mr. Kabra met with some friends after work. He left the group and

arrived home well before his 9 p.m. curfew. Between 2:00 and 3:00 a.m., Mr. Kabra received a

series of calls from one of the friends he met after work. She was in a frantic state because one

of their mutual friends was in need of help. Exhibit A-3.

        Mr. Kabra was informed that a friend’s car had broken down on the side of I-93 North

two exits from Mr. Kabra’s home. The car owner had no emergency flares or other means of

warning oncoming drivers. The car owner had been consuming alcohol earlier that evening,

although Mr. Kabra was not certain of the amount. The car owner’s phone was almost out of

battery power and was rapidly draining as he sought to get in touch with AAA. Exhibit A-4.

The car owner was contemplating running across eight lanes of highway to get to a gas station in

the middle of Malden/Revere. The friend reported that he narrowly avoided being hit by a

reckless driver who was swerving and apparently did not see the car stalled on the side of the

highway with no lights. Mr. Kabra felt his friend was not making sensible decisions and that his

predicament left him vulnerable to a serious accident from oncoming highway traffic.




                                                 4
        Case 1:19-cr-10335-DJC Document 145 Filed 05/18/21 Page 5 of 20




       Mr. Kabra sent an email to Officer Hennemann prior to leaving his home informing her

of the situation. Exhibit A-5. Mr. Kabra drove to meet his friend on I-93 North and assisted in

contacting AAA to have the car towed. Once the car was towed, Mr. Kabra and his friend

returned to Kabra’s apartment. Exhibit A-4. Mr. Kabra was away from his apartment for less

than an hour. Petition, p. 2 (he was out of range from 2:59 a.m. to 3:33 a.m.).

       The next morning, Kabra contacted Officer Hennemann to follow up on his earlier email

to ensure she understood why the bracelet may have alerted her that he was out of range for a

short period of time. Exhibit A-6. Mr. Kabra’s violation is not a reflection of cavalier disregard

for the conditions of his release. Rather, the incident reflects Mr. Kabra’s compassionate

response to exigent circumstances where he felt the risk of imminent harm to a friend without

other options for assistance would excuse his brief departure from his apartment. Mr. Kabra

took contemporaneous steps to keep his probation officer informed of his actions.

       Aside from these two incidents, Kabra has diligently followed his conditions for over a

year and a half. It is respectfully submitted that there is not good cause to modify Mr. Kabra’s

conditions of release.

                                         CONCLUSION

       For the foregoing reasons, Mr. Kabra respectfully moves the Court to take no formal

action as a result of the aforementioned violations.



                                                       Respectfully submitted,
                                                       TANMAYA KABRA
                                                       By his attorneys,
                                                       /s/ Michael J. Connolly
                                                       Michael J. Connolly, BBO#638611
                                                       Julianna Malogolowkin, BBO#693320

                                                 5
       Case 1:19-cr-10335-DJC Document 145 Filed 05/18/21 Page 6 of 20




                                         HINCKLEY, ALLEN & SNYDER LLP
                                         28 State Street
                                         Boston, MA 02109
                                         mconnolly@hinckleyallen.com
                                         jmalogolowkin@hinckleyallen.com
                                         Tel. (617) 345-9000
                                         Fax (617) 345-9020
Dated: May 18, 2021




                                     6
        Case 1:19-cr-10335-DJC Document 145 Filed 05/18/21 Page 7 of 20




                                CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above document filed through the ECF system will
be sent electronically by the ECF system to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on May 18, 2021.

                                                     /s/ Michael J. Connolly
                                                     Michael J. Connolly




                                                 7
Case 1:19-cr-10335-DJC Document 145 Filed 05/18/21 Page 8 of 20




                          Exhibit A-1
Case 1:19-cr-10335-DJC Document 145 Filed 05/18/21 Page 9 of 20
Case 1:19-cr-10335-DJC Document 145 Filed 05/18/21 Page 10 of 20




                           Exhibit A-2
Case 1:19-cr-10335-DJC Document 145 Filed 05/18/21 Page 11 of 20




                           Exhibit A-3
Case 1:19-cr-10335-DJC Document 145 Filed 05/18/21 Page 12 of 20




                           Exhibit A-4
                                            Case 1:19-cr-10335-DJC Document 145 Filed 05/18/21 Page 13 of 20


Malogolowkin, Julianna

Subject:                                  FW: Re: Letter for Violation



---------- Forwarded message ----------
From: Rasheed Adigun <rasheed.adigun617@gmail.com>
Date: Tuesday, May 11 2021 at 5:24 PM EDT
Subject: Re: Letter for Violation
To: Tan Kabra <tk@tkabra.com>
To whom it may concern,

On the night of May 1st I experienced some car trouble and was left stranded on the side of the highway between exit 32 and 33. The time was approximately 2:30 am my phone at the time on low
battery and resources to get home were becoming increasingly daunting. The only person that I knew who was close enough to my location was my good friend Tan. What he did for me that night was
very unselfish and caring as he helped me tow my car, pick me up and provide a place to stay for the night until I was able to get my car situated the next day. Tan is a very empathetic and
compassionate person and would do anything necessary to make sure the people he knows are safe and I am very grateful for that


let me know if this something that would benefit your case




                                                                                               1
Case 1:19-cr-10335-DJC Document 145 Filed 05/18/21 Page 14 of 20




                           Exhibit A-5
5/7/2021                                    Case 1:19-cr-10335-DJC Document  145 Mail
                                                                       TK Foundation Filed   05/18/21 Page 15 of 20
                                                                                        - Helping



                                                                                                                                                          Tan Kabra <tk@tkabra.com>



  Helping
  4 messages

  Tan Kabra <tk@tkabra.com>                                                                                                                                Sat, Apr 24, 2021 at 2:38 AM
  To: Erin Hennemann <erin_hennemann@map.uscourts.gov>

    Hi Erin,

    The last time I texted you in the middle of the night, you couldn’t sleep for a while so I’m sending you an SMS hoping that it will be OK. My friend was driving back to
    his home in the north shore and got into a small fender bender it seems just one exit away from me on 93 north. His phone is on 1% and called me freaking out and
    I told him that I couldn’t leave but he’s on the side of the highway with no battery and/or means to get anywhere right now. I have to help my friend out and I’m sure
    you can appreciate that so I’m going to take 10 minutes to go there and come right back. You can watch my location and I’ve also added a screenshot of where he
    has broken down.




https://mail.google.com/mail/u/2?ik=5bae1be370&view=pt&search=all&permthid=thread-f%3A1697902815756458868&simpl=msg-f%3A1697902815756458868&simpl=msg-f%3A1697904249305882099&simpl=msg-f… 1/6
5/7/2021                                    Case 1:19-cr-10335-DJC Document  145 Mail
                                                                       TK Foundation Filed   05/18/21 Page 16 of 20
                                                                                        - Helping




    Thanks

    Thanks,

    Tan Kabra
    M: +1.978.998.2449
    www.tkabra.com


  Tan Kabra <tk@tkabra.com>                                                                                                                                Sat, Apr 24, 2021 at 3:01 AM
  To: Erin Hennemann <erin_hennemann@map.uscourts.gov>

    Here is some video proving it - and also reporting that I had contact with 911 (state police & Medford police) to help him tow / get it off the road (since his phone was
    dead)
https://mail.google.com/mail/u/2?ik=5bae1be370&view=pt&search=all&permthid=thread-f%3A1697902815756458868&simpl=msg-f%3A1697902815756458868&simpl=msg-f%3A1697904249305882099&simpl=msg-f… 2/6
5/7/2021                                    Case 1:19-cr-10335-DJC Document  145 Mail
                                                                       TK Foundation Filed   05/18/21 Page 17 of 20
                                                                                        - Helping




    Thanks,

    Tan Kabra
    M: +1.978.998.2449
    www.tkabra.com
    [Quoted text hidden]


           recorded-236766173335.mp4
           4223K


  Tan Kabra <tk@tkabra.com>                                                                                                                                Sat, Apr 24, 2021 at 3:20 AM
  To: Erin Hennemann <erin_hennemann@map.uscourts.gov>




https://mail.google.com/mail/u/2?ik=5bae1be370&view=pt&search=all&permthid=thread-f%3A1697902815756458868&simpl=msg-f%3A1697902815756458868&simpl=msg-f%3A1697904249305882099&simpl=msg-f… 3/6
5/7/2021                                    Case 1:19-cr-10335-DJC Document  145 Mail
                                                                       TK Foundation Filed   05/18/21 Page 18 of 20
                                                                                        - Helping




https://mail.google.com/mail/u/2?ik=5bae1be370&view=pt&search=all&permthid=thread-f%3A1697902815756458868&simpl=msg-f%3A1697902815756458868&simpl=msg-f%3A1697904249305882099&simpl=msg-f… 4/6
5/7/2021                                    Case 1:19-cr-10335-DJC Document  145 Mail
                                                                       TK Foundation Filed   05/18/21 Page 19 of 20
                                                                                        - Helping




    Thanks,

    Tan Kabra
    M: +1.978.998.2449
    www.tkabra.com
    [Quoted text hidden]




https://mail.google.com/mail/u/2?ik=5bae1be370&view=pt&search=all&permthid=thread-f%3A1697902815756458868&simpl=msg-f%3A1697902815756458868&simpl=msg-f%3A1697904249305882099&simpl=msg-f… 5/6
Case 1:19-cr-10335-DJC Document 145 Filed 05/18/21 Page 20 of 20




                           Exhibit A-6
